Slip Op. 13-138


                UNITED STATES COURT OF INTERNATIONAL TRADE




 EVERTEK COMPUTER CORP.,

                        Plaintiff,
                                                    Before: Timothy C. Stanceu, Judge
                v.
                                                    Court No. 12-00056
 UNITED STATES,

                        Defendant.




                                         JUDGMENT
        Upon considering undisputed facts set forth in the Joint Status Report (June 27, 2013),
ECF No. 21, the court concludes that this action no longer presents a case or controversy. U.S.
Const. art. III. This action, which concerned the admissibility of merchandise that was the
subject of Entry No. EAY-0001549-0, became moot when that merchandise was destroyed.
Therefore, it is hereby
       ORDERED that this action be, and hereby is, dismissed for lack of jurisdiction.



                                                           /s/ Timothy C. Stanceu
                                                           Timothy C. Stanceu
                                                           Judge


Dated: November 8, 2013
       New York, New York